Citation Nr: 0738916	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-34 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In October 2007, the veteran testified before the undersigned 
Veterans Law Judge during a video-conference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that special monthly pension based upon 
the need for regular aid and attendance of another person is 
warranted.  The most recent VA examination reports concerning 
the claim are dated in February 2006, and the most recent VA 
medical records contained in the claims folder are dated in 
June 2007.  At the time of the veteran's October 2007 
hearing, he testified that in the past six months, he had 
been having a tendency to pass out and fall, and that he had 
an appointment on November 2, 2007 to see a VA physician 
about it.  He also indicated that it was hard for him to get 
up and down, making taking a shower difficult since he has to 
use a chair in the shower.  He further stated that he has 
problems getting up from the toilet due to fatigue.  

In light of his testimony, the veteran's VA treatment records 
dated since June 2007 should be obtained and a VA examination 
should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Las Vegas, Nevada VA 
Medical Center dated since June 2007, 
including any November 2, 2007 report, 
and incorporate them into the claims 
folder.

2.  Schedule the veteran for a VA aid 
and attendance examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested examination.

The examiner should report the 
veteran's corrected visual acuity. Does 
the veteran have corrected visual 
acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual 
fields to 5 degrees or less?

The examiner should also discuss 
whether the veteran is under an 
incapacity, physical or mental, that 
requires care and assistance on a 
regular basis to protect him from the 
hazards or dangers incident to his 
daily environment.  The examination 
should also mention whether the 
following factors are present: 
inability of appellant to dress himself 
or to keep himself ordinarily clean and 
presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliance which by reasons 
of the particular disability cannot be 
done without aid; inability of the 
veteran to feed himself through the 
loss of coordination of upper 
extremities or through extreme 
weakness; or inability to tend to the 
wants of nature.

All conclusions must be explained in 
detail, and the evidence relied upon 
for the conclusions must be identified.

3.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

